EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701.4289 (776) 684 Website: www.nvsos.gov Filed in the office of Document Number 20080734191-35 Filing Date and Time /s/ Ross Miller Ross Miller 11/07/2008 9:27 AM Secretary of State Entity Number State of Nevada C13146-2004 Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY DO NOT HIGHLIGHT ABOVE SPACE 1S FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada
